           Case 1:17-cv-00173-BRW-CSM Document 118 Filed 12/19/18 Page 1 of 2



                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NORTH DAKOTA
                                        WESTERN DIVISION

      Energy Transfer Equity, L.P., and Energy            )
      Transfer Partners, L.P.,                            )
                                                          )    Case No. 1:17-cv-00173
                            Plaintiffs,                   )
                                                          )
vs.                                                       )
                                                          )
      Greenpeace International (aka “Stichting            )
      Greenpeace Council”); Greenpeace, Inc.;             )
      Greenpeace Fund, Inc.; Banktrack (aka               )
      “Stichting Banktrack”); Earth First!; Cody          )
      Hall; Krystal Two Bulls; Jessica Reznicek;          )
      Ruby Montoya; Charles Brown; and John and           )
      Jane Does 1-20,

                            Defendants.



                  PLAINTIFFS’ MOTION FOR EXTENSION OF TIME TO SERVE

             Plaintiffs Energy Transfer Equity, L.P. and Energy Transfer Partners, L.P. (together,

      “Energy Transfer” or “Plaintiffs”) respectfully submit this motion for an extension of time to

      serve Defendants Jessica Reznicek, Ruby Montoya, and Cody Hall.

             This motion is supported by the attached Memorandum of Law in Support of Motion for

      Extension of Time to Serve and the Declaration of Jennifer Recine.

             Wherefore, Plaintiffs respectfully request the Court to grant a 45-day extension of time to

      serve Defendants Reznicek, Montoya, and Hall.




                                                      1
       Case 1:17-cv-00173-BRW-CSM Document 118 Filed 12/19/18 Page 2 of 2



DATED this 19th day of December, 2018.

         FREDRIKSON BYRON P.A.                  KASOWITZ BENSON TORRES LLP

                                                /s/ Jennifer S. Recine

 By:     Lawrence Bender, ND Bar# 03908   By:   Michael J. Bowe (admitted pro hac vice)
                                                Jennifer S. Recine (admitted pro hac vice)
                                                Lauren Tabaksblat (admitted pro hac vice)

         1133 College Drive, Suite 1000         1633 Broadway
         Bismarck, ND 58501                     New York, NY 10019
         Telephone: 701.221.8700                Telephone: 212.506.1700
         Fax: 701.221.8750


         Attorneys for Plaintiffs




                                          2
